Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Approval for the Examiner's amendment was given in a telephone interview with Mr. Jay  S. Franklin on 3/4/21.

Claims 7-9 and 12 are canceled without prejudice. 
Claim 10 line 1 the words “according to claim 9” has been changed to – according to claim 14 --.
  

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
Claim 13 is allowed because the prior art (Fujita ‘922) neither shows nor teaches a rear axle steering system of a vehicle having a spindle drive having a spindle and a spindle nut, the spindle nut is rotatable about a longitudinal axis and axially fixed relative to a housing, the spindle nut having first and second axially opposite ends, the first end of the spindle nut being supported within the housing by a first bearing and the second end of the spindle nut being supported within the housing by a second bearing and in combination with other elements recited.    
Claims 10-11 and 14-15 are also allowed because these claims depended on allowable claim 13.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611